Exhibit 10.137.1

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This First Amendment To Forbearance Agreement ("Amendment") is entered into as
of this 30th day of January 2004, at Cupertino, California, between the
following parties: PACIFIC BUSINESS FUNDING, a division of CUPERTINO NATIONAL
BANK ("PBF"), and SOUTHWALL TECHNOLOGIES INC., a Delaware corporation ("STI").

RECITALS

On December 18, 2003, PBF and STI entered into a certain written Forbearance
Agreement (hereinafter "Forbearance Agreement") with respect to certain
extensions of credit described therein. Among other things, the Forbearance
Agreement described and was conditioned upon the occurrence of certain events
set forth in a written Investment Agreement entered into by STI with Needham &
Company and other parties. Said Investment Agreement is referred to in the
Forbearance Agreement as the "Investment Agreement."

STI has requested that PBF amend the Forbearance Agreement to extend the time
for STI to close and receive all funds to be paid to STI pursuant to the
"Initial Equity" investment described in the Investment Agreement.

The purpose of this Amendment is to amend the Forbearance Agreement as PBF deems
appropriate in connection with STI's request.

NOW THEREFORE, IN CONSIDERATION of the foregoing Recitals and the terms and
conditions and agreements contained herein, the parties hereby agree as follows:

AGREEMENT



Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the meanings set forth in the Forbearance Agreement and the Factoring
Documents.



Acknowledgment. STI acknowledges the truth and accuracy of each of the facts and
legal relations contained in the Recitals to this Amendment.

Amendment To Forbearance Agreement. The Forbearance Agreement is hereby amended
as follows:

Section 5.4 of the Forbearance Agreement is deleted and replaced with the
following:

"5.4 STI shall, on or before February 14, 2004, have closed and received all
funds to be paid to STI pursuant to the "Initial Equity" investment described in
Article II of the Investment Agreement,"

Consideration For Amendment. For and in consideration of PBF's agreement set
forth herein, upon execution of this Amendment, STI shall deliver to PBF a
warrant in a form acceptable to PBF for a term of five years for 35,000 shares
of STI's common stock with an exercise price of $0.01 per share, such warrant to
be in a form acceptable to PBF but substantially similar to the first warrant to
be issued to Needham & Company pursuant to the Investment Agreement.

Terms And Conditions Of Forbearance Agreement

. Except as expressly amended in section 3 above, all terms and conditions in
the Forbearance Agreement and the Factoring Documents, as the same were
expressly amended in the Forbearance Agreement, remain in full force and effect
as set forth therein.



Warranty and Release. In connection with this Amendment, STI hereby agrees as
follows:

STI warrants and represents that to the extent STI makes any payments hereunder
or the under the Forbearance Agreement or Factoring Documents, at the time of
each such payment, STI is fully authorized to make such payment.

STI warrants and represents to PBF that to the best of its knowledge or
information, it has and has had no claims, causes of action, demands, costs,
losses or actions of any nature against PBF, whether the same have been or might
have been asserted as a claim, cross-claim, counter-claim or cause of action in
any tribunal.

For and in consideration of PBF's agreement set forth herein, STI hereby
releases and forever discharges PBF, its affiliates, and their respective
officers, directors, employees, shareholders, attorneys, agents and
representatives, individually and collectively, from any and all matters arising
out of the business relationships which have existed to the date hereof between
PBF and STI, including any and all past, present or future claims, actions,
causes of action, obligations, costs or demands, known or unknown, whether or
not any such claim, action, cause of action, obligation, cost, lost or demand
has been, or might have been, asserted as a claim, cross-claim, counter-claim or
cause of action in any tribunal.

STI warrants and represents that it has not assigned or transferred or purported
to assign or transfer to any other person or entity any claim or matter released
herein and that no other person has any interest therein of any nature. In the
event that STI shall have assigned or transferred, or purported to assign or
transfer, or any other person shall claim an interest in any claim or other
matter herein released, then the releasing party or parties shall indemnify PBF
and hold it harmless from and against any and all losses, costs, claims or
expenses, including but not limited to all costs related to the defense of any
action, including reasonable attorneys' fees, based upon or arising out of or
incurred as a result of any such claim, assignment or transfer.

STI understands and acknowledges that if any claims or other matters herein
released existed, such would be disputed by PBF. No action taken by the parties
to this Amendment, or any of them, either previously or in connection with this
Amendment shall be deemed or construed to be (a) an admission to the truth or
falsity of any claims made; or (b) an acknowledgment or admission by PBF of any
fault or liability whatsoever to any other party or to any third party.

STI hereby relinquishes and waives all rights conferred upon it by the
provisions of Section 1542 of the California Civil Code (or any like provision
of federal or state law), which reads as follows:

A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

STI hereby acknowledges that it is aware that it or its attorneys might
hereafter discover facts different from or in addition to those which it or its
attorneys now know or believe to be true with respect to any of the matters
herein released, including that no such claims presently exist, and STI agrees
that this instrument shall remain in effect as a full and complete release
notwithstanding any such different or additional facts.

No Waiver of Default. By entering into this Amendment, PBF waives none of the
Defaults or any other default under the Factoring Documents nor its right to
collect all obligations currently owing under either the Factoring Documents.

Governing Law. This Amendment shall be interpreted and governed by California
law without giving effect to principles of conflicts of law, and the parties
agree that the venue for any lawsuit relating to this Amendment, the Forbearance
Agreement or the Factoring Documents shall be the State or Federal courts
situated in the County of Santa Clara, California. THE PARTIES ACKNOWLEDGE AND
AGREE THAT IN ANY SUCH LAWSUIT, THEY EACH WAIVE THE RIGHT TO TRIAL BY JURY AND
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY TO ENTER INTO THIS
AMENDMENT.

Successors. The parties hereto expressly agree and covenant that this Amendment
shall inure to the benefit of and be binding upon their respective
representatives, successors, trustees and assigns. With the exception of the
foregoing, this Amendment is not for the benefit of any other parties apart from
PBF and STI.

Entire Agreement. This Amendment contains the entire agreement between the
parties pertaining to the subject matter herein, and supersedes any and all
prior and/or contemporaneous oral or written negotiations, agreements,
representations, and understandings, with respect to such subject matter.

[The remainder of this page intentionally left blank]





Execution in Counterparts. This Amendment may be executed in an original or one
or more counterparts, each of which shall constitute a duplicate original.

IN WITNESS WHEREOF, this First Amendment to Forbearance Agreement has been
executed as of the date first above written.

PACIFIC BUSINESS FUNDING,

a division of CUPERTINO NATIONAL BANK

 

 

By:

Its:

 

SOUTHWALL TECHNOLOGIES INC.,

a Delaware corporation

 

 

By:

Its: Vice President, Corporate Controller

 

 




--------------------------------------------------------------------------------


